Citation Nr: 0434117	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  94-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left sacroiliac disorder.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for right elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2004.  At that 
time, the veteran withdrew the issues of entitlement to 
service connection for a left shoulder disorder and a right 
knee disorder.  Therefore, these issues are no longer before 
the Board.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for right elbow disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows the veteran does 
not currently have a left knee disability.  

2.  The competent evidence of record shows the veteran does 
not currently have a right hip disability.  

3.  The competent evidence of record shows the veteran does 
not currently have a left hip disability.  

4.  The probative evidence demonstrates that, throughout the 
duration of the appeal period, the veteran's left sacroiliac 
disorder has not been manifested by moderate limitation of 
motion of the lumbar spine; lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion in the standing position; intervertebral disc 
syndrome; limitation of forward flexion of the thoracolumbar 
spine to 60 degrees or less or a combined limitation to 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic right hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 11315107; 38 
C.F.R. § 3.303.

3.  A chronic left hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for a left sacroiliac disorder have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §, 4.40, 4.45, 4.171a, 
Diagnostic Code 5236 (2004); 38 C.F.R. §, 4.40, 4.45, 4.171a, 
Diagnostic Codes 5292, 5294 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claims 
for service connection in a November 2002 letter and a June 
2003 letter.  The agency of original jurisdiction decision 
notified the veteran of the information and evidence not of 
record that is necessary to substantiate his claim for a 
higher disability rating in the June 2003 letter.  The agency 
of original jurisdiction issued the notification letters 
subsequent to the adverse determinations; however, those 
rating decisions preceded passage of the VCAA.  The Board 
finds that this will not prejudice the veteran.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  The RO also informed the veteran that in order to 
establish entitlement to increased disability evaluations the 
evidence must show that the disabilities were more disabling 
based on the applicable regulations or that they had 
increased in severity.  

The letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection and higher initial 
disability ratings in the June 1993, September 1993, February 
1994, and July 2004 rating decisions.  The RO also provided 
such notice in the August 1993 and October 1997 statements of 
the case, and the November 1994, October 1997, August 2003, 
and July 2004 supplemental statements of the case.  The 
statements of the case and the supplemental statements of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
under the applicable laws and regulations based on the 
evidence provided.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the claims folder includes the veteran's 
service medical records.  The RO received all of the 
veteran's relevant post-service medical treatment records for 
the disabilities at issue on appeal.  This consists of VA 
outpatient treatment records.  The veteran has not identified 
any private medical treatment records that would substantiate 
his claims.  In fact, the veteran testified at his personal 
hearing that he only received treatment at the VA Medical 
Center and he did not receive private medical care for the 
claimed disabilities at issue on appeal.  Transcript, pp. 6-8 
(Sept. 1994).  In November 2004, the veteran submitted a 
private medical examination report in support of his claim.  
This report has not been reviewed by the RO in the first 
instance, but the veteran has waived initial RO consideration 
of this evidence.  The veteran has not identified any 
pertinent VA or private medical treatment pertinent to the 
issues being decided that has not been obtained.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision on the issues 
being decided in this case.  

In this case the veteran has undergone several VA medical 
examinations for the disabilities being considered on appeal.  
These are dated from August 1992 to July 2004.  These 
examiners have provided medical findings and assessments 
relative to the issues of service connection and the severity 
of the service-connected disability being adjudicated in this 
appeal.  The physician who performed the private medical 
examination also included medical findings and assessments 
relative to the issue of service connection.  The above 
medical evidence does not substantiate his service connection 
claims for lack of a current disability or a higher 
disability rating for his left sacroiliac disorder.  The 
evidence of record demonstrates that there is no reasonable 
possibility that any further assistance VA would provide to 
the claimant would substantiate his claims for service 
connection or a disability rating in excess of what has 
already been assigned.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Consequently, no further development is 
necessary for resolution of the issues being decided on 
appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection for a chronic disease, such as cirrhosis 
of the liver, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  

Service connection may be also granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Evidence must be medical unless it relates to a 
condition, which under United States Court of Appeals for 
Veterans Claims (CAVC) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks service connection for a chronic left knee 
disorder and for chronic bilateral hip disorders.  He 
contends that he these disorders are a result of physical 
exercise during active service, or as secondary to altered 
gait caused by his service-connected left sacroiliac 
disorder.  He also contends that he began having problems the 
time he was injured in a rappelling accident in 1989.  He 
contends that he dislocated his right hip during training and 
had been told these problems were due to his altered gait.  
He argues that the medical evidence shows these problems 
began during active service.  

The service medical records show the veteran complained of a 
one-year history of right hip and left knee pain in July 
1991.  He stated that he had left knee pain secondary to 
physical activities.  During an orthopedic examination later 
that month, the veteran had full range of motion in the knees 
and the hips were okay.  The assessment was knee pain.  
During follow-up examination in October 1991, physical 
examination was normal.  X-ray examination showed no 
significant pathology and there was no osseous abnormality.  
The assessment was normal examination.  The veteran underwent 
a bone scan in November 1991.  This showed increased activity 
in the left sacroiliac joint and both shoulders.  The 
conclusion was that the findings were consistent with left 
sacroiliitis and degenerative joint disease/arthritic 
changes.  There were no findings made regarding the hips or 
knee.  

The veteran was seen for bilateral hip pain secondary to 
running in February 1992.  The impression was normal physical 
examination.  In March 1992 the assessment was rule out 
rheumatologic problems.  Later that month he complained of 
left knee pain.  There was no diagnosis of a left knee 
disorder.  During his May 1992 separation medical examination 
the musculoskeletal system was normal.  Examination showed 
left knee crepitance.  In the summary of defects the examiner 
included a diagnosis of bilateral shoulder and knee pain and 
swelling.  The examiner noted that the veteran was being 
followed for his complaints in the rheumatology clinic.  A 
report from that clinic later in May 1992 showed that a 
computerized tomography (CT) scan was normal.  Laboratory 
studies and a bone panel were within normal limits.  Plain 
films of the knees were within normal limits.  The assessment 
was low back pain, which was non inflammatory.  The examiner 
stated that this points to mechanical low back pain.  The 
veteran also underwent an electromyography (EMG) and nerve 
conduction velocity (NCV) studies at that time.  The 
impression was normal diagnostic study with no findings of 
radiculopathy.  

The above service medical records show that the veteran had 
complaints of multiple joint pains during active service.  
Although he complained of right hip and left knee pain in 
July 1991, orthopedic examination later that month showed 
full range of motion in the knees and the hips were okay.  
The follow-up examination in October 1991 was also normal and 
x-ray examination showed no significant pathology and there 
was no osseous abnormality.  The assessment was normal 
examination.  While the bone scan in November 1991 showed 
increased uptake activity, this was shown in relation to the 
left sacroiliac joint and shoulders.  There were no findings 
made regarding the hips or knee.  He complained of bilateral 
hip pain secondary to running in February 1992, but the 
impression was normal physical examination.  In March 1992 he 
complained of left knee pain, but there was no diagnosis of a 
left knee disorder.  In fact, the only notation of symptoms 
was reported during his May 1992 separation medical 
examination.  Examination showed left knee crepitance.  
However, subsequent examination and diagnostic studies from 
the rheumatology clinic later that month were normal.  CT 
scan was normal and laboratory studies and a bone panel was 
within normal limits.  Plain films of the knees were within 
normal limits.  In essence, while the veteran complained of 
knee and hip pain during active service, the service medical 
records did not reveal a chronic disability involving the 
hips or the left knee.  The evidence does not show that the 
veteran developed an underlying disability attributable to 
his complaints of joint pain and the remaining evidence shows 
this was acute and transitory.  

The competent medical evidence does not show a diagnosis of 
arthritis of the hips or left knee during the initial post-
service year.  During the September 1992 VA orthopedic 
examination the veteran reported a history of in-service 
right hip pain while running; however, physical examination 
was entirely normal.  More important, x-ray examination of 
the hips showed no osseous or joint abnormality.  The left 
knee also showed no bony abnormalities.  Consequently, a 
presumption in favor of service connection is not for 
application.  38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that the probative evidence in this case 
does not show a continuity of symptomatology regarding the 
hips or the left knee.  During the September 1992 VA 
orthopedic examination the veteran reported only a history of 
in-service right hip pain.  He did not relate having ongoing 
hip or knee symptoms.  In fact, during his in November 1992 
physical examination for enlistment in the Army National 
Guard, he specifically denied a history of problems relating 
to any joints, including the knees and hips.  Physical 
examination was also normal.  

The veteran underwent a VA joints examination in March 1997.  
The VA physician reported a history of the rappelling injury.  
The physician cited the November 1991 bone scan.  Physical 
examination was mainly of the shoulders, elbow and sacroiliac 
joints.  The veteran did not complain of left knee pain or 
bilateral hip pain and there was no diagnosis of a left knee 
disorder or a hip disorder.  

The veteran underwent a VA joints examination in July 2004.  
The VA physician certified review of the claims folder in 
connection with the examination.  The veteran reported having 
multiple joint pains following the in-service rappelling 
injury.  The veteran stated that the in-service bone scan 
showed sacroiliitis, which resulted in bilateral hip and 
bilateral knee pain due to an altered gait.  The physician 
performed a complete examination.  Examination of the hips 
and knees showed full range of motion with complaints of mild 
end-range pain.  Examination of the knees showed no swelling, 
erythema, or atrophy.  McMurray's and Lachman's tests were 
negative.  Varus and valgus testing was negative for knee 
instability, bilaterally.  The physician states that the 
veteran had a benign physical examination of all joints and 
he commented that it appeared the veteran had more subjective 
complaints than objective findings.  There were no 
neurological findings shown during the physical examination 
or on the x-ray examination and the EMG study.  Based on a 
review of all the evidence, the physician concluded that 
there was no evidence of any bilateral hip pathology or 
bilateral knee pathology.  The physician stated that the 
veteran had more subjective complaints than objective 
findings.  

Finally, the October 2004 private medical examination report 
does not contain a diagnosis of a current left knee disorder 
or a bilateral hip disorder.  The veteran reported having 
sustained chronic left knee pain as a result of the in-
service rappelling accident.  He did not report having 
bilateral hip pain or other symptomatology.  Physical 
examination of the left knee showed good range of motion, 
good alignment and stability.  There was no point tenderness 
and no warmth, erythema, or swelling appreciated.  Based on 
the history from the veteran and the physical examination, 
the diagnosis was a history of degenerative joint disease of 
the right elbow, right shoulder, and left knee as well as 
sacroiliitis.  

This medical report does not contain a diagnosis of a current 
bilateral hip disorder.  It also does not constitute 
competent medical evidence that the veteran ever had a 
history of degenerative joint disease of the left knee.  It 
is based on a history that unsupported by all the prior 
diagnostic studies regarding the left knee.  The report 
neither cites prior evidence nor provides clinical data or 
other rationale in support thereof; nor is there any other 
medical evidence in the record to substantiate the diagnosis 
of a history of degenerative joint disease of the left knee.  
Since the diagnosis "sits by itself, unsupported and 
unexplained," the Board considers it to be purely speculative 
in nature, and not sufficient to satisfy the requirement of a 
current left knee disorder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); see also Dixon v. Derwinski, 3 Vet. App. 261 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The competent medical evidence of record does not establish 
that the veteran currently has an identified bilateral hip 
disorder or a left knee disorder.  Although the veteran has 
testified on several occasions that he developed a bilateral 
hip disability and a left knee disorder due to his service 
related activities, this does not constitute competent 
medical evidence required to establishes that he has a 
current disability.  

The definitive issue in this case is medical in nature; 
therefore, competent medical nexus evidence is required to 
support the claim for service connection.  While the veteran 
is competent as a layperson to relate symptoms such as pain, 
he is not competent to render a medical diagnosis of a 
current disability or a nexus opinion that relates a current 
disability to active service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (the CAVC held that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (the CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

The CAVC has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that the competent 
evidence of record shows the veteran does not currently have 
a left knee disorder or a bilateral hip disorder.  

The Board concludes that a left knee disorder and a bilateral 
hip disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
his service-connected disabilities.  These matters therefore 
are to be distinguished from those in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The CAVC has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

The Board finds that staged ratings are not applicable to the 
issue being decided in this case because an initial higher 
rating is not substantiated for any period since the 
veteran's separation from active service.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The Schedule for Rating Disabilities (Schedule) was amended 
in August 2003 with respect to rating spine disabilities.  
This became effective on September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-
51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  

Prior to September 26, 2003, the Schedule provided that 
sacroiliac injury and weakness was to be rated as lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5294.  The Schedule 
provided a zero percent disability rating for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
disability rating was warranted for lumbosacral strain with 
characteristic pain of motion.  A 10 percent disability 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending or loss of lateral spine motion in 
the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

Alternatively, the Schedule provided for disability ratings 
based on limitation of motion.  The Schedule provided a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent rating for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Effective September 2003, the Diagnostic Codes assigned to 
disorders of the spine were revised and renumbered from the 
5290's to the 5240's.  Disability ratings for sacroiliac 
injury and weakness are currently under Diagnostic Code 5236 
rather than Diagnostic Code 5294.  

Effective September 26, 2003, the Schedule provides a 10 
percent disability rating when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  The 
Schedule provides a 20 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Schedule provides a 40 percent disability rating when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note 2.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks and initial disability rating in excess of 
10 percent for his service-connected left sacroiliac 
disorder.  The veteran contends that he has had ongoing pain, 
which has required home stretching exercises and the use of a 
hot tub with flare-ups to alleviate his symptoms.  
Transcript, pp. 7, 11-12 (Sept. 2004).  He also contends that 
he has numbness in his lower back, muscle spasm, and 
radiating pain throughout his left lower extremity.  
Transcript, p. 8.  

Initially, the Board notes that a disability rating based on 
intervertebral disc syndrome is not for application in this 
case.  

Both the service medical records and the post-service medical 
evidence have ruled out intervertebral disc syndrome based on 
physical examination and diagnostic studies.  In May 1992 a 
CT scan was normal.  The veteran also underwent an EMG and 
NCV studies at that time, which showed no evidence of 
radiculopathy.  This is also not shown during the VA 
examinations in September 1992, March 1997, July 2004, or the 
October 2004 private medical examination.  During the 
September 1992 examination, sensation was intact and straight 
leg raising was accomplished without difficulty and did not 
produce a sciatic distribution of pain.  A bone scan 
performed during the March 1997 examination was normal.  
Neurologic examination during the July 2004 examination was 
completely normal.  In fact, the VA physician stated than an 
EMG of the lower extremities showed no evidence of 
radiculopathy and no evidence of nerve involvement.  He 
stated there was no neurological manifestation since the 
patient had a normal motor and sensory examination and 
physical examination.  Finally, neurological impairment was 
not shown during the October 2004 private medical 
examination.  

The Board also notes that a higher rating is not warranted 
under Diagnostic Code 5003 for degenerative arthritis.  The 
veteran is already receiving a 10 percent disability rating 
for sacroiliac disorder.  The entire evidence does not show 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  In fact, the post-service VA and private 
examinations fail to show that any limitation of motion is 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion, which is necessary 
for a minimal 10 percent disability rating.  Id.  

Finally, the probative medical evidence since active service 
establishes that a higher disability rating is not warranted 
on the basis of lumbosacral strain or limitation of motion 
prior to September 23, 2003, or on the basis of limitation of 
motion, effective September 23, 2003.  

During the September 1992 VA examination, forward flexion was 
to 90 degrees without difficulty.  Extension was to 25 
degrees; lateral flexion was 25 degrees; and rotation was to 
25 degrees, bilaterally.  There was no evidence of any spasm 
of the paraspinal muscles, palpation of the sacroiliac joints 
showed no discomfort, and lateral compression revealed no 
pain in the area of the sacroiliac joints.  The physician 
concluded that this was normal back examination.  The 
physician stated that, although there may have been remote 
evidence of inflammation on the November 1991 bone scan, 
there were no current abnormalities on physical examination 
of the sacroiliac joints at that time.  

During the March 1997 VA examination, the veteran ambulated 
without an antalgic gait.  The veteran reported mild 
discomfort on palpation of the sacroiliac joint region.   
Although the physician concluded that there was evidence on 
physical examination of mild left sacroiliac or joint 
dysfunction, the physician stated that it is not attributable 
to the rappelling injury and it was not documented that this 
was due to a marching injury.  However, the physician 
concluded that, if there were any disability pertaining to 
the left sacroiliac region, it is no more than mild.  

During the July 2004 VA examination, the veteran had full 
range of motion of the lumbar spine with end-range pain.  
Although the veteran complained of mild tenderness to 
palpation of the left lumbosacral paraspinal muscles and the 
sacroiliac joint on the left, the physician stated that the 
veteran appeared to have more subjective complaints than 
objective findings.  The physician stated that the veteran's 
physical examination was benign.  The physician concluded: 
"I do not believe that the patient's pain could 
significantly limit functional ability during flare-ups, as 
[the] patient's physical examination was very benign."  He 
also stated that any pain could significantly limit the joint 
with repetitive use.  The physician stated that there was no 
evidence of weakened movements, excess fatigability, or 
incoordination.  The physician concluded that the veteran may 
have some mild arthritis but it is mild in severity.  He 
again reiterated that the veteran had more subjective 
complaints rather than objective findings.  

Finally, during the October 2004 private medical examination 
there was no central tenderness or muscle spasm involving the 
lumbosacral spine.  Strength was normal.  In fact, the 
diagnosis was only a history of sacroiliitis.  

The above medical findings constitute the probative evidence 
in this case.  The veteran's statements and testimony as to 
the severity of his low back symptoms have not been 
objectively supported during the post-service examinations.  
In fact, the VA physician commented that his subjective 
complaints were not confirmed by objective findings.  The 
Board finds that the veteran's statements regarding the 
severity of his disability are exaggerated and not consistent 
with the medical findings.  Consequently, his statements and 
testimony is not entitled to a significant degree of 
probative value on this issue.  The probative medical 
evidence does not support a rating in excess of 10 percent 
for lumbosacral strain or limitation of motion under the 
criteria in effect prior to and on September 23, 2003.  

For these reasons, the Board finds that the probative 
evidence demonstrates that, throughout the duration of the 
appeal period, the veteran's left sacroiliac disorder has not 
been manifested by moderate limitation of motion of the 
lumbar spine; lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion in the 
standing position; intervertebral disc syndrome; limitation 
of forward flexion of the thoracolumbar spine to 60 degrees 
or less or a combined limitation to 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The evidence is not evenly 
balanced in this case and the Board concludes that the 
criteria for an initial rating in excess of 10 percent for a 
left sacroiliac disorder have not been met. 




ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  

An initial rating in excess of 10 percent for a left 
sacroiliac disorder is denied.  


REMAND

The veteran seeks entitlement to an initial disability rating 
in excess of 10 percent for a right elbow disorder.  He has 
indicated that his disability has increased in severity and 
includes numbness in his right hand with repetitive use or 
with weight distribution on his forearm.  Transcript, p. 10.  
He testified that the physician who performed the July 2004 
VA examination did not have an accurate history regarding his 
service-connected disability.  Transcript, p. 10.  In 
essence, the veteran is arguing that the VA physician did not 
properly evaluate his service-connected disability with 
respect to the functional loss due to pain and numbness.  The 
Board notes that the physician performed an x-ray examination 
of the right elbow but he did not perform other diagnostic 
studies to rule out functional loss due to nerve impairment.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  The AMC should make arrangements for 
a VA examination to determine the 
severity of his right elbow disorder.  
The examination should include 
appropriate testing and diagnostic 
studies.  The appellant argues that his 
disability has increased in severity and 
includes numbness in his right hand with 
repetitive use or with weight 
distribution on his forearm.  Therefore, 
if necessary, the examination should 
include an EMG and NCV testing.  

The examiner should provide opinions on 
the following questions:

Do the residuals of the service-connected 
disability include numbness of the right 
hand?  If so, what is the severity of 
such numbness?  Does the service-
connected disability result in any other 
pathology and, if so, what is the 
severity of such pathology?  

What is the range of motion of the right 
forearm, including flexion and extension?  
This should be expressed in degrees and 
should include limitation due to 
functional loss due to pain or other 
pathology.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examiner should certify 
that the claims folder was reviewed in 
conjunction with the examination.  

2.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



